     3:20-cv-00698-CMC      Date Filed 02/11/20   Entry Number 1-1    Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION


Barry M. Keels                          )
                                        )
             Plaintiff,                 )
                                        )          Civil Action No.
v.                                      )
                                        )
Continental Tire Sumter LLC and         )
Continental Tire The Americas, LLC,     )
                                        )
             Defendants.                )
                                        )

                               NOTICE OF REMOVAL




                                EXHIBIT A
     3:20-cv-00698-CMC         Date Filed 02/11/20       Entry Number 1-1         Page 2 of 6




                                                                                                       ELECTRONICALLY FILED - 2020 Jan 10 2:51 PM- SUMTER - COMMON PLEAS- CASE#2020CP4300071
STATE OF SOUTH CAROLINA                        ) IN THE COURT OF COMMON PLEAS
COUNTY OF SUMTER                               ) CASE NO.: 2020-CP-43-

Barry M. Keels,                                )
                                               )                    SUMMONS
                                               )
v.                                             )
                                               )
Continental Tire Sumter, LLC and               )
Continental Tire The Americas, LLC,            )
       Defendants.


TO THE ABOVE NAMED DEFENDANTS:

        YOU ARE HEREBY SUMMONED and requested to answer the Complaint in this action
of which a copy is herewith served upon you, and to serve a copy of your Answer to said
Complaint upon the subscriber at his office, 8086 Rivers Avenue, Suite A, North Charleston,
South Carolina 29406, within thirty (30) days after service hereof, exclusive of the day of such
service; and if you fail to answer the Complaint within the time aforesaid, the Plaintiff will apply
to the Court for the relief demanded in the Complaint.

                                                     Respectfully submitted,


                                                     WIGGER LAW FIRM, INC.


                                                     s/Brice E. Ricker
                                                     Brice E. Ricker
                                                     8086 Rivers Avenue, Ste A
                                                     North Charleston, SC 29406
                                                     (843) 553-9800
                                                     Attorney for Plaintiff

North Charleston, South Carolina
This 10" day of January 2020.
    3:20-cv-00698-CMC          Date Filed 02/11/20       Entry Number 1-1         Page 3 of 6




                                                                                                       ELECTRONICALLYFILED-2020 Jan 10 2:51PM- SUMTER - COMMONPLEAS- CASE#2020CP4300071
STATE OF SOUTH CAROLINA                               ) IN THE COURT OF COMMON PLEAS
COUNTY OF SUMTER                                      ) FOR THE THIRD JUDICIAL CIRCUIT
                                                      )
Barry M. Keels,                                       ) CASE NO.: 2020-CP-43-
  Plaintiff,                                          )
                                                      )
       V.                                             )            COMPLAINT
                                                      )      JURY TRIAL REQUESTED
Continental Tire Sumter, LLC and Continental          )
Tire The Americas, LLC,                               )
  Defendants.                                         )


The Plaintiff complaining of the Defendant alleges as follows:

ONE:           Plaintiff Barry M. Keels is a citizen and resident of Clarendon County, South
Carolina.

TWO:           Defendant Continental Tire Sumter, LLC, upon information and belief, is a
foreign corporation and is operating by virtue of laws of the State of Delaware, and at all times
herein operated as a business within the State of South Carolina and the County of Sumter.

THREE:         Defendant Continental Tire The Americas, LLC, upon information and belief, is a
foreign corporation and is operation by virtue of laws of the State of Ohio, and at all times herein
operated as a business within the State of South Carolina and the County of Sumter.

FOUR:          On or about September 28, 2015, the Plaintiff and the Defendants entered into an
employment relationship whereby the Defendants employed the Plaintiff to begin work at that
time for an indefinite term.

FIVE: That on or about January 12, 2018, a new contract was entered into by the Plaintiff and
the defendants whereby the defendants offered to increase the rate of pay for the Plaintiff as the
Plaintiff completed progressive levels of job training.

SDC:           However, when the Plaintiff completed his training as agreed, the defendants did
not increase his rate of pay as promised.

SEVEN:              Despite a written agreement, the Plaintiff's wages were wrongfully
  withheld by the defendant without any justification, and he was paid less than agreed until his
  termination on August 30, 2019.

EIGHT:        The Plaintiff complained on numerous occasions regarding the insufficiency of
   his wage payments.

NINE: As a result of the Plaintiff's repeated complaints regarding non-payment of the wages he
earned while working for the defendant, the Plaintiff was terminated by the defendants. But for
    3:20-cv-00698-CMC         Date Filed 02/11/20       Entry Number 1-1        Page 4 of 6




                                                                                                    ELECTRONICALLY FILED-2020 Jan 10 2:51PM-SUMTER-COMMON PLEAS - CASE#2020CP4300071
his complaints regarding the insufficiency of his wage payments, he would not have been
terminated by the defendants.

                            FOR A FIRST CAUSE OF ACTION
                     Violation of South Carolina Payment of Wages Act

TEN: The Plaintiff realleges and reiterates the preceding paragraphs as if fully set forth herein
verbatim.

ELEVEN: The Defendants wrongfully withheld the Plaintiff's wages he rightfully earned.

TWELVE: The Defendants were consciously aware that they were not paying the Plaintiff's
agreed upon wages as they had entered into a written agreement specifically identifying the
amount of wages owed.

THIRTEEN: The Defendants have no justification for withholding said wages.

FOURTEEN: The Defendants failed to pay said wages after numerous complaints by the
Plaintiff.

FIFTEEN:      The Plaintiff is entitled to an award of damages against the Defendant in an
amount to be determined by the trier of fact; additionally, because the damages relate to wages
owed to him, the Plaintiff is entitled to treble damages pursuant to the South Carolina Payment
of Wages Act, South Carolina Code of Laws Sec. 41-10-80, 1976, as amended, plus attorney fees
and costs.

                           FOR A SECOND CAUSE OF ACTION
                                   Breach of Contract

SIXTEEN:       The Plaintiff repeats and reiterates the foregoing allegations as though repeated
herein verbatim.

SEVENTEEN:          That on or about January 12, 2018, the Plaintiff entered into a valid and
  enforceable contract with the Defendants by which the parties agreed that Plaintiff would be
  paid between $12.00 and $17.00 per hour depending on the completion of the Maintenance
  Apprentice Program.

EIGHTEEN: That the Defendants breached the contract with the Plaintiff by failing to increase his
pay once he had completed the Maintenance Apprentice Program requirements.

NINETEEN: That the Plaintiff was damaged as a result of the breach in an amount to be
determined by the trier of fact.

                            FOR A THIRD CAUSE OF ACTION
                                      Conversion

TWENTY: The Plaintiff realleges and incorporates by reference the allegations contained
hereinabove as if fully set forth herein.
    3:20-cv-00698-CMC          Date Filed 02/11/20        Entry Number 1-1         Page 5 of 6




                                                                                                        ELECTRONICALLY FILED - 2020 Jan102:51 PM- SUMTER- COMMON PLEAS- CASE#2020CP4300071
TWENTY-ONE:            The Defendant committed conversion against the Plaintiff in the following
particulars to wit:

                (a)    In wrongfully withholding the Plaintiff's money from his possession;

                (b)    In withholding the Plaintiff's money with the intent to permanently deprive
                       and defraud the Plaintiff of the use and benefit of the money; and

                (c)    In withholding the Plaintiff's property with the intent to permanently
                       appropriate the property for the use of the Defendant or any other person
                       other than the Plaintiff.

TWENTY-TWO:          The Defendant also committed conversion against the Plaintiff by not
surrendering the money upon his request for wages owed to him.

TWENTY-THREE:             The Defendant's actions were without right or justification and constituted
the conversion of the Plaintiff's property.

TWENTY-FOUR: The Defendant acted maliciously and in bad faith in that they knowingly
converted the Plaintiff's funds when in the exercise of reasonable care they should have known their
actions were wrongful.

TWENTY-FIVE:           That as a direct and proximate result the Plaintiff has suffered a loss of
income and has been otherwise injured and damaged in such amount as a judge and jury may
determine.

                            FOR A FOURTH CAUSE OF ACTION
                                    Unjust Enrichment

TWENTY-SIX:             The Plaintiff realleges and reiterates the preceding paragraphs as if fully
set forth herein verbatim.

TWENTY-SEVEN: Based upon the agreement between the Plaintiff and the Defendants, the
Plaintiff performed services for the Defendants in exchange for a sum of wages pursuant to the
agreement. The Defendants have failed and continue to fail to pay the monies owed to the
Plaintiff as agreed.

TWENTY-EIGHT: The Defendants were unjustly enriched in maintaining wages which
rightfully belong to the Plaintiff.

TWENTY-NINE:         As a result of the Defendants' unjust enrichment, the Plaintiff is entitled to
an award of damages against the Defendant in an amount to be determined by the trier of fact.

THIRTY:              That as a direct and proximate result of said conduct on the part of the
Defendant, its agents and servants, the Plaintiff has been damaged as aforesaid, both actual and
punitive, in such amount as a judge and jury may award.

                             FOR A FIFTH CAUSE OF ACTION
              Violation of the Fair Labor Standards Act: Retaliatory Discharge
   3:20-cv-00698-CMC          Date Filed 02/11/20       Entry Number 1-1         Page 6 of 6




                                                                                                      ELECTRONICALLY FILED - 2020 Jan 10 2:51PM- SUMTER - COMMON PLEAS - CASE#2020CP4300071
THIRTY-ONE:             The Plaintiff realleges and reiterates the preceding paragraphs as if fully
set forth herein verbatim.

THIRTY-TWO: The Plaintiff made numerous complaints to the defendants regarding the
wages that were withheld from him by the defendants.

THIRTY-THREE: In response — and as a direct retaliatory measure — the defendants terminated
the Plaintiff's employment in violation of the Fair Labor Standards Act.

THIRTY-FOUR: As a result of the defendants' retaliatory termination in violation of the Fair
Labor Standards Act, the Plaintiff has suffered damages in an amount to be determined by the
trier of fact.

       WHEREFORE, Plaintiff prays for the following relief:

       1.      Judgment in favor of the Plaintiff and against the Defendants for all causes of
               action in an amount which is fair, just and reasonable, and for compensatory
               damages;

       2.      Prejudgment interest, costs and attorneys fees as may be allowed by law;

       3.      Judgment in favor of the Plaintiff and against Defendants for past wages and
               overtime and any other work benefits he lost in an amount to be determined by
               the trier of fact, treble damages and front pay;

       4.      Judgment against the Defendants for actual damages, punitive damages, legal
               fees, costs and any other relief this Honorable Court deems just and proper.

                                                     Respectfully submitted,


                                                     s/Brice E. Ricker
                                                     Brice E. Ricker
                                                     8086 Rivers Avenue, Suite A
                                                     North Charleston, SC 29406
                                                     (843) 553-9800
                                                     Attorney for Plaintiff

North Charleston, South Carolina
This 10th day of January, 2020
